Concurring Opinion by
Hoffman, J.:
I agree with the Majority’s disposition of this appeal. I feel constrained, however, to comment on the Majority’s apparent approval of the procedure employed by the appellees. The method by which the appellees obtained their deficiency judgment is, in my opinion, prohibited by the Rules of Civil Procedure governing mortgage foreclosure, Rule 1141 et seq., and the decisional precedent.
The complaint filed by the appellees, captioned “ACTION OF MORTGAGE FORECLOSURE”, did pray for both “judgment against Defendants in the amount of . . . $45,000 . . .” and “for foreclosure and sale of the mortgaged property.” According to the Majority, “[t]he relief requested by appellees was clearly both in rem . . . and in personam . . .” (Majority Opinion at page 55). I disagree. Rule 1141 (a) provides that “As used in this *61chapter, ‘action’ means an action at law to foreclose a mortgage upon any estate, leasehold, or interest in land, but shall not include an action to enforce a personal liability.” (Emphasis added). The reason the appellees demanded judgment in their complaint was that Rule 1147 required them to do so: “The plaintiff shall set forth in the complaint: ... (6) a demand for judgment for the amount due.” (Emphasis added). When Rule 1147 is read in conjunction with Rule 1141(a), it is clear that the action remains solely an action to foreclose. The appel-lees apparently were aware of this because they captioned the complaint solely as one for mortgage foreclosure.
This reading is bolstered by this Court’s decision in National Council of the Junior Order of United American Mechanics of the United States of North America v. Zytnick, 221 Pa. Superior Ct. 391, 293 A.2d 112 (1972). The Majority points out that Meco Realty Co. v. Burns, 414 Pa. 495, 200 A.2d 869 (1964), held that the Deficiency Judgment Act1 may not be utilized to impose personal liability unless a personal judgment has been obtained. In National Council, the Court stated: “The point that a deficiency judgment cannot be obtained in a foreclosure proceeding does not mean that the defendants in such proceedings will not have the benefit of the Deficiency Judgment Act, in the event that the mortgagee thereafter sues on the bond. Such a suit can be brought because traditionally a mortgage foreclosure does not bar a subsequent proceeding on the bond.” 221 Pa. Superior Ct. at 393-394, 293 A.2d at 114. (Emphasis added). The Court noted further that “mortgagees who proceed by way of mortgage foreclosure and who have bought the property would be able to recover a deficiency only if they obtained a personal judgment and petitioned in that proceeding to fix fair value not later than six months after the sale of the property.” 221 Pa. Superior Ct. at *62394, 298 A.2d at 114. (Emphasis added). National Council, therefore, stands for the proposition that a mortgagee who purchases foreclosed property at a sheriff’s sale must obtain a personal judgment on the bond in order to utilize the Deficiency Judgment Act. In the instant case, appellees never obtained such a judgment.
I agree that appellants have waived their objections to the proceedings. Obviously, I cannot assign appellant’s failure to file preliminary objections as a waiver because I believe that the complaint was one only in mortgage foreclosure. There was no error committed in the court below until the judgment was entered on appellees’ complaint. When the court entered a default judgment in favor of appellees in the amount of $47,000, appellants should have raised their objection that the mortgage foreclosure action could not provide the basis for a personal judgment. In fact, appellants did perfect an appeal to this Court; however, it was nolle prossed. By not preserving their objections, appellants have waived their claim. Therefore, I concur in the result reached by the Majority.

. Act of July 16, 1941, P.L. 400, §1, 12 P.S. §2621.1 et seq.